IN THE SUPREME COURT OF MISSISSIPPI

                               NO. 2018-CA-01272-SCT

JACK PARSONS AND PARSONS LAW FIRM

v.

VERNON WALTERS AND DONYELL WALTERS


DATE OF JUDGMENT:                         08/28/2018
TRIAL JUDGE:                              HON. CHARLES W. WRIGHT, JR.
TRIAL COURT ATTORNEYS:                    ROBIN L. ROBERTS
                                          JAMES A. WILLIAMS
COURT FROM WHICH APPEALED:                LAUDERDALE COUNTY CIRCUIT COURT
ATTORNEY FOR APPELLANTS:                  WILLIAM T. MAY
ATTORNEYS FOR APPELLEES:                  ROBIN L. ROBERTS
                                          CHRISTOPHER D. NOBLES
NATURE OF THE CASE:                       CIVIL - LEGAL MALPRACTICE
DISPOSITION:                              ON DIRECT APPEAL: AFFIRMED IN PART
                                          AND REVERSED AND REMANDED IN
                                          PART. ON CROSS-APPEAL: DISMISSED
                                          AS MOOT - 06/18/2020
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

       BEFORE KITCHENS, P.J., COLEMAN AND CHAMBERLIN, JJ.

       CHAMBERLIN, JUSTICE, FOR THE COURT:

¶1.    Vernon Walters was injured in a work-related incident in October 2006. After

receiving workers’ compensation benefits, he and his wife, Donyell Walters, filed a third-

party claim against the company operating the train involved in the collision, Kansas City

Southern Railway Company (KCSR). The Walterses hired the Parsons Law Firm to

represent them in their suit, and Tadd Parsons took on the case.
¶2.    The Walterses’ lawsuit against KCSR was ultimately dismissed with prejudice in

September 2010 for, among other reasons, failure to prosecute, failure to comply with

discovery obligations and fraud upon the court. Tadd never told the Walterses that their case

had been dismissed and led them to believe their case was ongoing. Three years after the

case had been dismissed, Tadd admitted that he fabricated a settlement offer from KCSR in

the amount of $104,000 and advised the Walterses to accept the offer, which they did. When

eight months passed after Tadd informed the Walterses about the fabricated settlement, the

Walterses demanded to meet with Jack Parsons, the other general partner at the Parsons Law

Firm. Jack offered the Walterses $50,000 to settle any claims they may have had against

Tadd based on his conduct in representing them in the KCSR lawsuit. The Walterses refused

Jack’s offer and then filed a claim against Tadd, Jack and the Parsons Law Firm, alleging

claims of fraud, defamation, negligent representation, negligent and intentional infliction of

emotional distress and punitive damages.

¶3.    The trial court granted partial summary judgment for the Walterses on the matter of

liability, finding that Tadd and the Parsons Law Firm were liable for fraud and intentional

infliction of emotional distress. The court then held a jury trial on damages.

¶4.    The jury verdict awarded the Walterses $2,850,002 in compensatory damages, which

exceeded what the Walterses had demanded in compensatory damages in their complaint and

in their motion to set damages. Accordingly, the trial court held that the jury’s verdict

shocked the conscience and that a remittitur should be entered to remedy the issue. The trial




                                              2
court remitted the damages awarded to the Walterses to $1,034,666.67 in a second amended

final judgment. Parsons appealed to this Court, and the Walterses then cross-appealed.

                       FACTS AND PROCEDURAL HISTORY

¶5.    On October 10, 2006, Vernon Walters was injured while carrying out the duties of his

job with Powell Transportation Company when the vehicle he was driving was struck by an

oncoming train operated by Kansas City Southern Railway Company (KCSR). Vernon filed

a workers’-compensation claim against his employer, which ultimately resulted in a

settlement in Vernon’s favor. As a result of the workers’-compensation case, Vernon

received a lump-sum amount of $195,471.66 in workers’-compensation benefits.

¶6.    In addition to the workers’-compensation claim, Vernon and his wife Donyell Walters

filed a third-party negligence claim against KCSR related to the railroad-crossing incident.

The settlement Vernon received in the workers’-compensation claim would act as a lien

against any recovery Vernon recovered from his suit against KCSR. The Walterses hired

Tadd Parsons, a general partner at the Parsons Law Firm, to represent them in their

negligence claim against KCSR. The case was removed to the United States District Court

for the Southern District of Mississippi on November 18, 2009. The Walterses’ case against

KCSR was ultimately dismissed with prejudice on September 24, 2010, following KCSR’s

motions to dismiss for fraud on the court and for failure to comply with discovery orders.

During Vernon’s deposition for the federal lawsuit, Vernon testified under oath that he had

not suffered from any hearing loss before the train/truck collision, but KCSR produced

evidence showing that Vernon had been deaf in his right ear since infancy. In its dismissal



                                             3
order, the federal court stated that Vernon’s false deposition testimony and Tadd’s failure to

comply with discovery obligations and failure to prosecute Vernon’s claim warranted

dismissal with prejudice.

¶7.    Tadd did not inform the Walterses that their case had been dismissed with prejudice.

For the next two and half years, Tadd led the Walterses to believe that their suit against

KCSR was proceeding in federal court. After nearly three years of the Walterses’ making

repeated status inquiries to Tadd about their suit, Tadd told the Walterses that KCSR had

made them a settlement offer in the amount of $88,000 on behalf of Vernon Walters and an

additional $16,000 on behalf of Donyell Walters, bringing the settlement offer to a total of

$104,000. Tadd then told the Walterses that if they accepted the settlement offer, they would

receive $53,100 after attorneys’ fees and expenses were deducted. Tadd advised the

Walterses to accept the settlement offer, and they did as he advised. It is undisputed that

Tadd completely fabricated this purported settlement offer.

¶8.    After about eight months of inquiring about their settlement offer, the Walterses

sought a meeting with Jack Parsons, Tadd’s father and the other general partner of the

Parsons Law Firm. During this meeting, Jack offered the Walterses $50,000 as a settlement

of any claims against Tadd. Jack admitted to the Walterses that he was not sure if the

workers’-compensation payment would still act as a lien on this settlement he was offering

them since the money would be coming from him and/or Tadd, individually, and not from

KCSR. Jack told Vernon that he did intend to inform the workers’-compensation carrier

about their compromise and that the funds would be coming from a third-party source and



                                              4
not from KCSR. The Walterses did not accept Jack’s proposed settlement compromise and

sought independent legal counsel.

¶9.    On October 25, 2013, the Walterses sued Tadd Parsons, Jack Parsons and the Parsons

Law Firm, (collectively, Parsons) alleging claims of fraud, defamation, negligent

representation, negligent and intentional infliction of emotional distress and punitive

damages. In their complaint, the Walterses claimed actual damages of $105,000, which

represented the amount of Tadd’s fabricated settlement offer from KCSR; general damages

of $145,000 for “other torts/breach of contract” and an additional $5 million in punitive

damages.

¶10.   On September 8, 2015, the Walterses moved for summary judgment, seeking a

judgment as a matter of law as to liability. Parsons responded to the Walterses’ motion on

October 29, 2015. On that same day Parsons also filed a joint motion for summary judgment

as well as a separate motion for summary judgment on behalf of Jack Parsons. On December

11, 2015, in a memorandum opinion and order, the Circuit Court of Lauderdale County

granted partial summary judgment for the Walterses on the issue of liability for fraud as to

Tadd and the Parsons Law Firm only and for intentional infliction of emotional distress

(IIED). While the court did not grant summary judgment as to Jack’s individual liability for

fraud, finding that the facts of that issue remained disputed, the court did hold that as a

general partner in the Parsons Law Firm, Jack could be jointly and severally liable for the

injury caused by his partner’s wrongful conduct that was carried out in the ordinary course

of business. The circuit court found that even though the Walterses had failed to present any



                                             5
evidence of actual damages due to emotional distress, the outrageous nature of Tadd’s

conduct entitled the Walterses to nominal damages at a minimum. The circuit court added

that the Walterses had the burden of proving additional compensatory damages for emotional

distress beyond nominal damages. Other than awarding the Walterses nominal damages for

emotional distress and alerting them of their burden to establish their case for compensatory

damages, the circuit court left the matter of damages open, pending further proof of damages.

¶11.   On June 9, 2016, the Walterses filed a motion to set damages, arguing that because

it is impossible to determine what Vernon could have recovered if his case against KCSR had

been successful, the amount of damages suffered as a result of Tadd’s fraud and IIED could

not be clearly determined either.

¶12.   The Parsons responded to the Walterses’ motion to set damages on August 30, 2016,

and argued that they were entitled to have a jury trial on damages. The parties agreed in

September 2017 to proceed with a jury trial on damages.

¶13.   Before trial, Tadd Parsons filed for bankruptcy, and the circuit court stayed all causes

of action against Tadd individually until the completion of his bankruptcy proceedings.

¶14.   On June 19, 2018, the parties participated in a pretrial conference, and the circuit court

issued a pretrial order on June 26, 2018. The pretrial order stated that the pleadings had been

amended to conform to the pretrial order. Presumably because the Walterses’ motion for

summary judgment was granted as to the liability for fraud and IIED, all other claims of

liability were withdrawn without prejudice for the purposes of this trial so that the jury could




                                               6
focus on determining the amount of damages the Walterses should recover. The pretrial

order stated that the following claims had been filed:

       Fraud, negligent and intentional infliction of emotional distress, bad faith
       punitive damages based on outrageous conduct, claim for attorneys’ fees,
       costs, expenses, compensatory and consequential damages against Jack
       Parsons and the Parsons Law Offices (Tadd Parsons has filed bankruptcy).

The pretrial order also outlined the contested issues of fact for the jury to determine as

“[a]mount of damages and attorneys’ fees. The [c]ourt will determine attorneys’ fees on

motion following the verdict, as necessary.” The contested issues of law were “[e]ntitlement

to punitive damages. The [c]ourt will bifurcate on the issue of punitive damages and

determine after the initial determination.” The pretrial order also noted that there were no

pending motions in the case as of the trial date.

¶15.   On June 28, 2018, the Walterses filed a motion in limine seeking to exclude from

evidence “[a]ny and all references to Vernon Walters [sic] deposition testimony” from the

underlying case. The Walterses argued that Vernon’s testimony from the lawsuit against

KCSR should be inadmissible because “[t]he cause of action that gave rise to the deposition

occurred over ten (10) years ago,” because testimony regarding how Vernon was struck by

the train and when and what type of hearing loss he had were irrelevant under Mississippi

Rule of Evidence 401 and because Vernon’s deposition testimony’s probative value would

be substantially outweighed by a danger of unfair prejudice, confusing the issues or

misleading the jury. The motion in limine also sought to exclude documents that were

produced in response to requests for production of documents in the KCSR lawsuit, arguing

that the documents would be prejudicial. The circuit court granted the Walterses’ motion in

                                              7
limine. Counsel for the workers’-compensation carrier was served a copy of the pretrial

order, placing it on notice of a potential lien.

¶16.   The jury trial took place on August 13, 2018, and August 14, 2018, and was limited

to damages. At the trial, Vernon, Donyell, Tadd and Jack testified. The jury returned a

verdict for the Walterses. The jury verdict awarded Vernon Walters $2,500,000 in damages

for fraud, $100,000 for emotional distress and $1 in nominal damages for IIED. It awarded

Donyell Walters $150,000 in damages for fraud, $100,000 for emotional distress and $1 in

nominal damages for IIED for a combined total of $2,850,002 in damages. The Walterses

withdrew their claim for punitive damages during the punitive damages phase of trial.

¶17.   Plaintiffs’ counsel moved for an assessment of attorneys’ fees, requesting that the

court award attorneys’ fees in the amount of $1,220,000. The trial court ultimately awarded

$25,152.43 in attorneys’ fees. After the attorneys’ fees were determined, a final judgment

was entered on August 24, 2018, and an amended final judgment was entered on August 28,

2018, to correct the omission of awards for nominal damages.

¶18.   On August 31, 2018, Parsons filed a motion for judgment notwithstanding the verdict,

for new trial, for relief from judgment and/or for remittitur. The Walterses responded to

Parsons’ motion on September 14, 2018, arguing that the jury’s verdict should be affirmed.

On December 12, 2018, the trial judge denied Parsons’ motions for judgment

notwithstanding the verdict, for new trial and for relief from judgement, but he granted their

motion for remittitur and remitted the verdict to $1,134,666.67. The trial judge found that

the Walterses were judicially estopped from receiving the full judgment of $2,875,154.43



                                               8
because the jury’s verdict was against the overwhelming weight of the evidence and that a

remittitur of the verdict should be entered consistent with the Walterses’ requests for relief

made in their motion to set damages. On January 2, 2019, the trial judge entered a second

amended final judgment, awarding a remitted verdict for $365,000 in damages for emotional

distress, $735,000 for fraud and $34,666.67 in attorneys’ fees, a total remitted verdict amount

of $1,134,666.67. In the remitted verdict, the judge awarded damages to the Walterses

together, as if they were one plaintiff, unlike the jury’s verdict, which individually awarded

Vernon and Donyell damages for fraud, emotional distress and nominal damages.

¶19.   Parsons now appeals the second amended final judgment, raising two assignments of

error. Parsons argues that the court erred by granting the Walterses’ motion in limine and

by entering a verdict that was not based on substantial evidence. Accordingly, Parsons asks

that the verdict be reversed and judgment rendered in its favor or, alternatively, for a new

trial. The Walterses filed a cross-appeal, claiming that the circuit court erred by remitting

the jury’s verdict and asking that the jury’s verdict be reinstated.

                                STANDARD OF REVIEW

¶20.   “This Court reviews decisions regarding the admission or exclusion of evidence under

an abuse-of-discretion standard.” Ill. Cent. R.R. Co. v. Brent, 133 So. 3d 760, 776 (Miss.

2013) (citing Yoste v. Wal-Mart Stores, Inc., 822 So. 2d 935, 936 (Miss. 2002)).

¶21.   “The standard of review for trial court decisions regarding a remittitur is the abuse of

discretion standard.” U.S. Fid. and Guar. Co. of Miss. v. Martin, 998 So. 2d 956, 969

(Miss. 2008). This Court “has the responsibility to see that such judicial discretion is



                                               9
exercised soundly and, if not, to reverse.” Id. (internal quotation marks omitted) (quoting

Holmes Cty. Bank & Tr. Co. v. Staple Cotton Coop. Assoc., 495 So. 2d 447, 451 (Miss.

1986)). The Court will not interfere with a jury’s award of damages unless there is

insufficient proof to support the award. Cmty. Bank, Ellisville, Miss. v. Courtney, 884 So.

2d 767, 776 (Miss. 2004) (citing Entergy Miss., Inc. v. Bolden, 854 So. 2d 1051, 1058

(Miss. 2003)).

¶22.   “The standard of review on a motion for a new trial is abuse of discretion.” Johnson

v. St. Dominics-Jackson Mem’l Hosp., 967 So. 2d 20, 23 (Miss. 2007) (citing Steele v. Inn

of Vicksburg, Inc., 697 So. 2d 373, 376 (Miss. 1997)). In a motion for a new trial, the Court

reviews the weight of the evidence rather than the legal sufficiency of the evidence. Id. It

is well established law that

       “When reviewing a denial of a motion for a new trial based on objection to the
       weight of the evidence, [the Court] will only disturb a verdict when it is so
       contrary to the overwhelming weight of the evidence that to allow it to stand
       would sanction an unconscionable injustice.”

Id. (quoting Bush v. State, 895 So. 2d 836, 844 (Miss. 2005), abrogated on other grounds

by Little v. State, 233 So. 3d 288, 291 (Miss. 2017)). The evidence should be reviewed in

the light most favorable to the verdict. Id. (citing Herring v. State, 691 So. 2d 948, 957

(Miss. 1997)). The verdict should not be set aside unless the Court finds that it is not

supported by the substantial weight of the evidence. Id. (quoting Lift-All Co. v. Warner, 943

So. 2d 12, 15 (Miss. 2006)). “This Court shall reverse a trial judge’s denial of a request for

new trial only when such denial amounts to [an] abuse of that judge’s discretion.” Id.

(internal quotation marks omitted) (quoting Steele, 697 So. 2d at 376).

                                             10
                                        DISCUSSION

¶23.   On direct appeal, Parsons argues that the trial court erred by granting the Walterses’

motion in limine excluding Vernon’s deposition testimony from the underlying KCSR

lawsuit and by entering a judgment against Parsons that was not based on sufficient evidence.

Parsons asks that the verdict against it be reversed and judgment rendered in their favor, or

alternatively, for a new trial. On cross-appeal, the Walterses argue that the trial court erred

by remitting the damages awarded to them by the jury’s verdict and request that this Court

reinstate the jury’s verdict.

       I.      Whether the trial court erred by granting the motion in
               limine.

¶24.   On direct appeal, Parsons argues that the circuit court erred by granting the Walterses’

motion in limine, which excluded any evidence pertaining to Vernon Walters’s deposition

testimony taken for the purposes of the KCSR lawsuit. Parsons argues that the exclusion of

such evidence deprived Parsons of an opportunity to develop before the jury the lack of value

and potential for the Walterses’ suit against KCSR. The Walterses argue here, as they did

in their motion in limine, that the evidence they sought to exclude should not have been

admitted because it was not relevant to the case before the court under Mississippi Rule of

Evidence 401 and because the evidence’s probative value would have been greatly

outweighed by its prejudicial effect.

¶25.   “[I]f any evidence has probative value at all, the rule favors its admission.”

APAC–Miss., Inc. v. Goodman, 803 So. 2d 1177, 1184 (Miss. 2002) (internal quotation

marks omitted) (quoting Miss. R. Evid. 401).


                                              11
¶26.   Parsons argues that the jury should have been allowed to hear the excluded evidence

regarding the value of the Walterses’ underlying lawsuit against KCSR. We agree with the

Walterses that the evidence was not relevant to the issues before the jury at trial.

¶27.   At trial, counsel for the Walterses stated several times that the Walterses were not

seeking damages for Tadd’s allowing their case against KCSR to be dismissed. The

Walterses’ counselor went on to state that the Walterses filed this case against Tadd, Jack and

the Parsons Law Firm based on the damages they incurred from Tadd’s lying to them.

¶28.   The jury in this case had the task of determining the amount of damages the Walterses

experienced due to fraud and IIED by Tadd Parsons and the Parsons Law Firm. The

damages that the Walterses experienced due to Tadd’s fraud and IIED had nothing to do with

the value of the underlying case. The relevant damages at issue were incurred from Tadd’s

false settlement offer and the emotional distress the Walterses endured due to Tadd’s

wrongful conduct. We affirm the trial court’s ruling on this issue.

       II.    Whether the verdict is supported by substantial evidence.

¶29.   On direct appeal, Parsons argues that the evidence presented at trial was not sufficient

to support the verdict returned by the jury nor was it sufficient to support the verdict as

remitted by the trial judge in the second amended final judgment. Parsons argues that the

verdict was based on impermissible speculation rather than substantial evidence. The

Walterses counter Parsons’ arguments, claiming that the testimonies Vernon, Donyell and

Tadd made at trial are “damning and disturbing” and that given their testimonies, it cannot

be said that the jury award is against the overwhelming weight of the evidence.



                                              12
¶30.   We find that the Walterses have not presented sufficient evidence to support the jury’s

damages award or the trial court’s remittitur.

¶31.   “A fraud action permits the recovery of damages attributable to reliance upon an

intentional misrepresentation.” Cook v. Children’s Med. Group, P.A., 756 So. 2d 734, 741

(Miss. 1999). “Recovery for emotional distress and mental anguish, as well as punitive

damages, is allowed for fraud cases.” Id. at 740 (citing T.G. Blackwell Chevrolet Co. v.

Eshee, 261 So. 2d 481, 485 (Miss. 1972)). Damages for emotional distress alleged in

connection with intentional tortious conduct may be recovered, even when the plaintiff has

experienced no physical injury. Cmty. Bank, Ellisville, Miss. v. Courtney, 884 So. 2d 767,

775 (Miss. 2004) (quoting Morrison v. Means, 680 So. 2d 803, 805 (Miss. 1996), abrogated

on other grounds by Adams v. U.S. Homecrafters, Inc., 744 So. 2d 736 (Miss. 1999)). The

standard considers whether the “the defendant’s behavior is malicious, intentional, willful,

wanton, grossly careless, indifferent or reckless.” Wilson v. General Motors Acceptance

Corp., 883 So. 2d 56, 65 (Miss. 2004) (quoting Leaf River Forest Prods., Inc. v. Ferguson,

662 So. 2d 648, 659 (Miss. 1995), abrogated on other grounds by Adams, 744 So. 2d at

742). “Still, even such a demonstration does not, without more, create a positive showing

of compensatory damages for emotional distress. A plaintiff who has been intentionally

wronged without demonstrable injury is to be awarded nominal damages.” Sumler v. E.

Ford, Inc., 915 So. 2d 1081, 1089 (Miss. Ct. App. 2005) (citing Whitten v. Cox, 799 So. 2d

1, 10 (Miss. 2000)). “[T]he plaintiffs still bear the burden of demonstrating the need for

compensatory damages beyond nominal damages[.]” Whitten, 799 So. 2d at 10. To be



                                             13
compensable, damages from emotional distress must amount to more than mere discomforts.

Id. “[E]xpert testimony showing actual harm or proof of a physical or mental injury is not

always required.” Gamble ex rel. Gamble v. Dollar Gen. Corp., 852 So. 2d 5, 11 (Miss.

2003). When claims of emotional distress involve “only sleeplessness, mental anguish, and

humiliation, compensatory damages can be awarded based ‘on the nature of the incident from

which the damages flow.’” Id. (quoting Whitten, 799 So. 2d at 10–11).

¶32.   “Compensatory damages are such damages ‘as will compensate the injured party for

the injury sustained, and nothing more; such as will simply make good or replace the loss

caused by the wrong or injury.’” Richardson v. Canton Farm Equip., Inc., 608 So. 2d 1240,

1250 (Miss. 1992) (quoting Compensatory damages, Black’s Law Dictionary (5th ed. 1979)).

Compensatory damages should not be awarded as a means of punishment or deterrent for a

defendant’s reprehensible behavior, for it is the role of punitive damages to act as a “means

by which the public interest is served by sanctioning a party for particularly offensive

conduct both as punishment to the offending party and as an object lesson to others to avoid

similar conduct in the future.” Brown v. N. Jackson Nissan, Inc., 856 So. 2d 692, 697

(Miss. Ct. App. 2003) (citing Am. Life Ins. Co. v. Hollins, 830 So. 2d 1230, 1243 (Miss.

2002), overruled on other grounds by Mladineo v. Schmidt, 52 So. 3d 1154 (Miss. 2010)).

¶33.   When the facts and award in this case are compared to awards this Court has

previously upheld for emotional-distress damages stemming from injuries sustained from a

defendant’s intentionally tortious conduct, it is abundantly clear that the award here was not

based on sufficient evidence.



                                             14
¶34.   In Gamble, this Court upheld a $75,000 jury verdict awarding actual damages for

assault and the emotional distress the assaulted caused, when the plaintiff had demanded

actual and punitive damages in excess of $2,500. Gamble, 852 So. 2d at 8. The plaintiff in

that case was publicly accused of shoplifting and after asking the plaintiff what she had in

her pants, the store employee grabbed the plaintiff by the panties from the back of her pants

and pulled on them. Id. at 9. The evidence presented regarding the plaintiff’s emotional

distress included the testimony of the officers to whom the plaintiff reported the incident that

the plaintiff was extremely upset and crying when recounting the incident to the police; the

plaintiff’s own testimony that the incident had made her feel assaulted and humiliated after

baselessly having her underwear checked for stolen merchandise in public, had upset her

emotionally and had affected her grades and had caused her to suffer from insomnia about

four nights a week; and testimony from the plaintiff’s parents and friends corroborating her

emotional-distress claim. Id.

¶35.   Unlike the evidence presented in Gamble, here, the Walterses have failed to present

evidence of any physical manifestations, beyond Donyell’s testimony that she had suffered

some sleepless nights due to stress stemming from Vernon’s being injured and the usual

stress that having a pending lawsuit would induce, of the emotional distress they have

suffered as a result of Tadd’s fraud and IIED. The plaintiff in Gamble also called several

witnesses who corroborated her testimony, including her parents, friends and the officer to

whom she reported the incident. Here, the Walterses called no witnesses other than each

other to corroborate their testimonies about the emotional distress they had suffered.



                                              15
¶36.   In Whitten, this Court held that in light of the evidence presented, the jury reasonably

returned a verdict awarding one plaintiff, Cox, $50,000 in compensatory damages and

$30,000 to the two other plaintiffs, Logan and Spinosa, for their claims of emotional distress

related to their claims for assault, battery and false imprisonment. Whitten, 799 So. 2d at 13.

There, Cox was ordered to get out of his truck, had his truck shot at while he was driving it,

was threatened physically, had a gun held to his head, was handcuffed, was threatened to be

thrown into a bayou while handcuffed, had a tire on his truck shot out, had his cap pulled

down over his face, was made to lie face down on the ground and to kneel on the ground

while men with loaded assault rifles stood around and was illegally detained. Id. at 12. Cox

testified that the incident placed him in an immediate state of shock, changed him as a

person, made him feel demeaned and caused him to suffer marital problems; he stated that

the incident played a large part in his divorce from his wife. Id. Cox’s brother also testified

the emotional distress caused Cox to lose thirty pounds. Id. at 11–12.

¶37.   Throughout the incident, the other two plaintiffs, Logan and Spinosa, were passengers

in a truck being shot at; had a cocked pistol waved around in their faces, pointed directly at

them and held about twelve inches from their heads; were threatened with physical violence;

were ordered out of the car; were ordered to the ground and kept down on the ground; were

cursed at incessantly; were surrounded by men armed with loaded assault rifles; and were

illegally detained. Id. at 12–13. Logan testified that he truly felt that the defendant might

have shot Cox and that the incident stuck in his mind. Id. at 12. Logan further testified that

the incident made him suffer from fear to leave his wife and children alone and from



                                              16
nervousness and worry, that the incident made him unable to concentrate at work and that

the incident made him short-tempered with his wife and children. Id. Logan’s wife testified

that Logan was nervous, that Logan had difficulty sleeping and that his work had suffered.

Logan’s father testified that the emotional distress from the incident had affected Logan’s

work and had made him nervous and upset all the time and that Logan had not been the same

since the incident. Id. The other plaintiff, Spinosa, testified that since the incident, because

of the defendant’s conduct, he felt devastated, like an old dog that had been kicked around.

Id. at 13. Spinosa testified that ever since the incident, every time he saw the defendant, he

would become fearful; the emotional distress from the incident troubled him enough to move

his family away from the town where they were living, where the incident occurred and

where the defendant lives. Id.

¶38.   The plaintiffs in Whitten only recovered amounts of $50,000 and $30,000 for

emotional distress after suffering from devastating, lingering and life-altering manifestations

of emotional distress. Id. Here, the Walterses’ emotional distress manifested merely as

feelings of anger, deceit, betrayal or just simply feeling let down.

¶39.   In Morrison, this Court stated that even if the facts of the case were different so that

the defendant’s conduct had risen to the level of malicious, intentional, willful, wanton,

grossly careless, indifferent or reckless, the plaintiff, Means, still could not recover on a

claim of mental anguish resulting from the defendant’s conduct for lack of injury. Morrison,

680 So. 2d at 806–07, abrogated on other grounds by Adams, 744 So. 2d at 742. Means

testified that he had endured many sleepless nights because he felt that Morrison, the



                                              17
defendant, had wronged him and had cheated him out of his own money that he needed to

support his family. Id. at 807. Means also testified that Morrison’s alleged conduct “caused

him the stress and anxiety of trying to determine how he could make ends meet without the”

money he believed Morrison owed him. Id. at 806. Means put the amount at issue in the

case into perspective by testifying that because he was just a young farmer, the money he

believed Morrison owed him, $1,456.80, amounted to a significant part of his family’s

income. Id. The Court stated that the evidence Means presented in that case would not be

sufficient to support a verdict award of $3,543.20 in compensatory damages for emotional

distress. Id. at 807.

¶40.   The claims of emotional distress in Morrison echo several of the Walterses’ claims

here. Vernon testified that he and Donyell were trying to figure out how they were going to

afford to pay for everything if Vernon could not go back to work, how they were going to be

able to keep everything that he had worked for and how they were going to survive.

¶41.   Similar to the testimony in Morrison, the Walterses’ testimony also only contained

two sentences about sleepless nights. Donyell testified that she had experienced sleepless

nights due to the fact that she was trying to take care of her injured husband and trying to

work. When Vernon was asked on direct examination if he had problems sleeping, he replied

with a one word answer, “Yes.” He did not elaborate as to how frequently he experienced

a sleepless night or when these sleepless nights began or what might have been causing them.




                                            18
¶42.   The facts and procedural history of Stewart v. Gulf Guaranty Life Insurance Co., 846

So. 2d 192 (Miss. 2002), are quite similar to the facts here. In Stewart, the jury returned a

verdict awarding damages of $3,500 for breach of contract, $500,000 for emotional distress

and $500,000 in punitive damages, and the trial court subsequently ordered a remittitur of

the damages for emotional distress to $50,000. Id. at 198. The plaintiff, Stewart, appealed,

requesting that the jury verdict be reinstated. Id. Stewart testified that the economic strain

caused by the defendant’s denial of his claim forced his family to file for food stamps, which

was an embarrassment for Stewart. Id. at 199. Stewart further testified that the emotional

distress stemming from the denial of his claim caused him to experience weight loss, trouble

sleeping and eating, extreme anxiety and crying spells. Id. Stewart’s wife’s testimony

corroborated Stewart’s, and both testified that Stewart had never had such problems before

his claim was denied by the defendant. Id. Dr. Mark Allen, who began treating Stewart

about the month after his claim was denied, “testified that Stewart was severely depressed,

extremely anxious, and suffered from stress-induced obsessive compulsive disorder.” Id. at

199–200. Dr. Allen also testified that he had been prescribing antidepressants for Stewart

for more than seventeen months. Id. at 200. This Court stated that in light of the evidence

presented, “[c]learly, Stewart demonstrated compensable damages for mental anguish and

emotional distress[]” resulting from the denial of his insurance claim. Id. Thus, this Court

found that Stewart had presented sufficient evidence to support the jury’s award of $500,000

in damages for emotional distress. Id.




                                             19
¶43.   Here, Vernon testified that he was also having problems with depression and dealing

with everyday life because his brain was still bothering him. Vernon had suffered from

bleeding on the brain as a result of the collision with the train. The Walterses presented no

medical expert testimony to corroborate or support Vernon’s claim of depression or for any

other emotional distress they had suffered. Expert testimony is not always required before

a plaintiff can recover damages for depression resulting from emotional distress. Gamble,

852 So. 2d at 11. But, here, because the evidence of depression is based solely on the

plaintiff’s own speculation, assertion or self-diagnosis of depression, such a large recovery

is not warranted.

¶44.   The Walterses’ remaining claims of emotional distress resulting from Tadd’s fraud

are scant and do not carry much weight.

¶45.   Donyell testified that she had suffered from stress, but she also testified that the cause

of that stress preexisted her and her husband’s retaining Tadd Parsons. Donyell testified that

the stress she and Vernon experienced did not start as a result of settlement-offer meeting but

that she was already stressed after Vernon’s accident because her husband had been injured.

Donyell testified that she felt more stressed and more frustrated as time went on though

because she was not receiving feedback from Tadd as to what was happening in her

husband’s case. Donyell testified that her stress level remained the same when she and

Vernon went to retain a new attorney the day after their meeting with Jack but that she was

getting more angry. Donyell similarly testified that she suffered from worrying about her

husband because he had been injured in an accident.



                                              20
¶46.   The emotion the Walterses seem to have experienced the most is anger. Donyell

testified that after she learned that the settlement offer was not real, she “was angry and hurt,

felt like [she] had been screwed over and [her] husband had been screwed, after going

through an accident. And it is hard. Makes you not want to trust an attorney. You don’t

know who you can trust if you can trust them. So angry.” She testified that Vernon was very

angry and hurt as well but that “he keeps it more bottled up inside.” When Vernon was asked

how he felt when he found out that Tadd had lied to him, Vernon responded, “Oh, I was

PO’d big time. I mean, I could have bit nails. I mean, I was hot. If I had – that day I found

him – I mean that day I found out the information . . . .” When asked how he felt when he

found out that his trust in Tadd had been misplaced, Vernon answered that he could not put

it in words but that he was just hurt.

¶47.   The above-referenced cases provide examples of award amounts for compensatory

damages that this Court has previously deemed appropriate and acceptable and those that this

Court has not. We do not seek to limit the jury’s power or ability to award whatever amount

it finds appropriate for compensatory damages in future cases in which the evidence is

sufficient to support the award. But, here, the evidence presented simply does not support

a verdict of more than $1 million. It appears clear that the initial jury verdict was punitive

in nature. For reasons unknown to this Court, however, the Walterses withdrew their

punitive-damages claim.

¶48.   After reviewing the evidence presented at trial, it is clear that the compensatory

damages awarded to the Walterses were excessive and could not be supported by the



                                               21
presented evidence. This Court believes that the egregious, outrageous and obviously

intentional nature of Tadd’s conduct may have influenced the trial court to award

compensatory damages that were penal in nature. But compensatory damages should be

awarded only up to an amount that will compensate the plaintiffs for the injuries they

sustained and should not be increased based on the nature of a defendant’s conduct. Punitive

damages, rather, are the means by which a defendant may be punished for the egregious or

outrageous nature of his conduct and deterred from conducting himself in a similar manner

in the future. Here, the Walterses withdrew their claim for punitive damages after the jury

returned an excessive verdict on compensatory damages in their favor. Whether the

Walterses’ claim for punitive damages may be revived is a question for the trial court to

answer on remand in accordance with applicable law.

                                      CONCLUSION

¶49.   After reviewing the record, we find that the trial court did not abuse its discretion by

excluding irrelevant evidence about the underlying KCSR lawsuit because the value of the

lawsuit has no bearing on the damages the Walterses sustained due to Tadd Parsons’s and

the Parsons Law Firm’s fraud and IIED.

¶50.   We further find that the Walterses have failed to present evidence sufficient to support

the judge’s remitted verdict award of $1,134,666.67 in compensatory damages for fraud and




                                             22
emotional distress, and we reverse the judgment of the trial court and remand the case for a

new trial on damages.1

¶51.   Because we find that the remitted verdict’s award of damages is excessive and is not

supported by substantial evidence, the Walterses’ request to reinstate the jury’s verdict that

was raised on cross-appeal is moot.

¶52. ON DIRECT APPEAL: AFFIRMED IN PART AND REVERSED AND
REMANDED IN PART. ON CROSS-APPEAL: DISMISSED AS MOOT.

    KITCHENS AND KING, P.JJ., COLEMAN, BEAM, ISHEE AND GRIFFIS, JJ.,
CONCUR. RANDOLPH, C.J., AND MAXWELL, J., NOT PARTICIPATING.




       1
        Mississippi Rule of Civil Procedure 54(d) states in pertinent part that a “final
judgment shall not be entered for a monetary amount greater than that demanded in the
pleadings or amended pleadings.” Miss. R. Civ. P. 54(d). Whether the Walterses’ pleadings
may be amended according to Mississippi Rule of Civil Procedure 15(b) and applicable case
law so that the Walterses may receive an award for compensatory damages exceeding the
$250,000 they demanded in their complaint is a question for the trial court to determine on
remand.

                                             23